Citation Nr: 0935475	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for a pilondial cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1956 to 
January 1958.  He served in the Army National Guard until 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's request to reopen his claim for service connection 
for a pilonidal cyst.  In addition, this rating decision 
denied claims for service connection for bilateral hearing 
loss and tinnitus.

A November 2007 Decision Review Officer (DRO) decision 
granted service connection for bilateral hearing loss and 
tinnitus; therefore, only the pilonidal cyst claim is before 
the Board for its consideration.

The Veteran testified before the undersigned at a May 2009 
hearing at the RO (Travel Board).  A hearing transcript has 
been associated with the claims file.



FINDINGS OF FACT

1.  The claim for service connection for a pilondial cyst was 
last denied in an October 1958 Board decision as the 
condition had preexisted service and not been aggravated 
therein.

2.  Evidence submitted since the October 1958 Board decision 
cumulative or redundant.



CONCLUSIONS OF LAW

1.  The October 1958 Board decision denying service 
connection for a pilondial cyst is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  Evidence received since the October 1958 Board decision 
denying service connection for a pilondial cyst is not new 
and material and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) interpreting 38 U.S.C.A. § 
5103(a); C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The Veteran, 
nonetheless, received this notice in an October 2007 letter 
from the RO.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The October 2007 letter informed the Veteran of the basis for 
the prior denial, and told him what evidence would be needed 
to reopen and substantiate the underlying claim.  This letter 
told him what evidence VA would obtain, what evidence he was 
expected to provide, and of what assistance the VA could 
provide the Veteran in obtaining this evidence.  This letter 
also notified the Veteran that he should submit any relevant 
evidence in his possession.  This letter met the duty to 
notify the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the October 2007 letter.

The October 2007 letter also informed the Veteran that his 
service connection claim for a pilondial cyst had been 
previously denied.  This letter informed him of the need for 
new and material evidence to reopen these claims, provided 
regulatory definitions of "new" and "material" and informed 
him of the bases for the prior denials.  This letter met the 
duty to notify the Veteran in accordance with Kent.
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  

This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
portions of his personnel records have been obtained.  A 
September 2007 response from Miriam Hospital to a records 
request indicates that they did not have any treatment 
records for the Veteran and the Veteran testified that he had 
been unable to obtain records from that facility.

The Veteran has not been afforded an examination.  The duty 
to request an examination or obtain a medical opinion only 
arises if new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran's claim, as 
discussed below, has not been reopened and a VA examination 
is therefore not required.

As the Veteran has not indicated that there is any 
outstanding pertinent information to be obtained, the Board 
may proceed with consideration of the Veteran's claims.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service or for the aggravation of a preexisting 
injury suffered in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 
10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999). Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.   Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.   The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.   38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Veterans are presumed to be in sound condition when accepted 
for active service, except for defects noted on examination 
at the time of acceptance into active duty.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Lay testimony is competent, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995) (lay person competent to testify to pain 
and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (a lay person may provide eyewitness account of 
medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Pilondial Cyst New and Material Evidence Claim

An October 1958 Board decision denied the claim for service 
connection for a pilonidal cyst.  The Board found that the 
pilonidal cyst had pre-existed service and not been 
aggravated in service.

The evidence considered in this October 1958 Board decision 
included the Veteran's service treatment records.

A January 1956 entrance examination noted the presence of an 
inactive pilondial sinus as well as the Veteran's reports of 
suffering from the condition in approximately 1955 and that 
he had not experienced a recurrence since that time.  An 
inflamed pilondial cyst was noted in November 1956 and the 
Veteran was placed on restricted duty for three days.  His 
pilondial cyst was noted to be infected in November 1957 and 
he was given a third dose of penicillin to treat the 
condition.  Later in November 1957, the sinus was noted to 
not be less inflamed but still tender.  A January 1958 
examination described as being for transfer, showed no 
relevant abnormalities and the skin was reportedly normal.

In a VA Form 9 completed in June 1958, the Veteran contended 
that the cyst had been cured before service, that he first 
noticed it while doing push ups in service, and that it was 
irritated by being around ammunition and traveling over rough 
terrain in a tank.  He noted that he had been given a profile 
due to the condition and that he continued to have the 
profile in his current reserve status.  He reported that he 
continued to have "a lot of trouble."

Additional evidence received since the October 1958 Board 
decision included portions of the Veteran's service personnel 
records documenting his service in the reserves through 
January 1962, an October 2007 statement from the Veteran and 
the Veteran's testimony at his May 2009 RO hearing.

The Veteran indicated in his October 2007 statement that he 
was in perfect physical condition when he enlisted and that 
he had surgery to remove the pilondial cyst after service.  
He reported that he was still unable to sit for a long period 
of time without experiencing pain.

During his May 2009 RO hearing, the Veteran testified that he 
struck the back of his pilondial cyst on an ammunition box 
while getting into a tank.  This condition worsened as a 
result of the incident, causing more drainage and swelling.  
He had been treating the condition with Epsom salt 
consistently since service and that this treatment causes the 
swelling to be reduced.  This condition caused him to feel 
uncomfortable and still prevented him from sitting for 
extended periods of time.  He had surgery prior to service to 
repair this condition and his treating physicians had 
indicated that further surgery would not repair the problem.  
He had not received treatment for the condition since 
service.

The Veteran's claim was previously denied as the evidence did 
not show that his preexisting condition had been aggravated 
or worsened by his service.  The pilonidal defect was noted 
on the examination for entrance into service.  Hence the 
presumption of soundness is not for application.  38 U.S.C.A. 
§ 1111.

As such, evidence demonstrating that his condition had been 
aggravated or worsened by his service is required to reopen 
his claim.

The Veteran's current statements, while providing additional 
detail regarding the nature of his condition and in-service 
injury, are essentially duplicative of evidence previously 
submitted.  At the time of the Board's 1958 decision, the 
record included the Veteran's reports that the disability 
became symptomatic in service and had continued to be 
symptomatic since.  While the Veteran has since reported an 
in-service injury that was not explicitly reported at the 
time of the 1958 decision, the report is consistent with his 
previous reports of irritation and aggravation as a result of 
the conditions of his service in a tank unit.  

Previously considered records showed that the disability had 
become symptomatic during service, regardless of the precise 
reason.  The Board recognized this fact, but relied on the 
absence of any reported disability at the time of the 
Veteran's examination when he was discharged from service.  
The newly reported in-service injury does not pertain to 
whether the underlying disability was aggravated.

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, has 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

The Veteran's reports of ongoing symptomatology provide 
evidence of aggravation, but similar statements were of 
record at the time of the October 1958 decision.

As the additional evidence received since the October 1958 
denial is cumulative or duplicative, new and material 
evidence has not been received.  The claim is therefore not 
reopened and the appeal must be denied.  38 U.S.C.A. § 
5015(b).


ORDER

New and material evidence not having been received, the 
service connection claim for a pilondial cyst is not 
reopened.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


